Citation Nr: 1443186	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  10-09 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from July 1976 to March 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Lincoln, Nebraska Department of Veteran Affairs (VA) Regional Office (RO).  In October 2011, a Travel Board hearing was scheduled at the Veteran's request.  He failed to report, and did not provide good cause for such failure; therefore, the Board considers his request for a hearing withdrawn.  During the course of the appeal, the Veteran moved to Indiana, and the jurisdiction of his case was transferred to the Indianapolis, Indiana VARO.

The issue of service connection for bilateral hearing loss is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

It is reasonably shown that the Veteran's tinnitus began during service and has persisted since.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as the claim addressed on the merits is being granted, and the other claim on appeal is being remanded, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by peacetime service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that his tinnitus began during service after he was exposed to a loud noise from an air leak in an aircraft carrier boiler room, and has persisted since.  On September 2009 VA examination, he again related the onset of his current tinnitus to a loud air leak during service.  He denied any recreational noise exposure.  He described his current tinnitus as constant.  The examiner opined that his tinnitus was not related to noise exposure during service.  

The Board notes that tinnitus is a disability capable of lay observation by the person experiencing it, and generally not capable of objective confirmation.  Moreover, lay evidence may be competent and probative evidence of etiology in cases involving medical conditions that are identifiable by lay persons.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, it may reasonably be conceded based on the Veteran's own reports (which the Board has no reason to find not credible) that the Veteran has tinnitus.  The September 2009 VA examiner has acknowledged that the Veteran has a diagnosis of tinnitus.  Notably, notwithstanding her opinion that the Veteran's tinnitus is unrelated to noise exposure in service, the September 2009 examiner does not reject (as not credible) the Veteran's claims that his tinnitus began in service.  On the contrary, she appears to accept that account, as well as his reports of constant tinnitus at present.  Resolving any remaining reasonable doubt in the Veteran's favor as required (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102) the Board finds that all requirements for establishing service connection are met, and that service connection for tinnitus is warranted.


ORDER

The appeal seeking service connection for tinnitus is granted.


REMAND

On September 2009 VA examination the examiner opined that the Veteran's hearing loss is unrelated to service.  In the explanation of the reasoning for that opinion the examiner cited that there was no shift in puretone thresholds from enlistment to separation, which indicated that any noise trauma in service caused only a temporary threshold shift.  However, a comparison of entrance and separation examination audiometry found increases in puretone thresholds in the interim, as well as a suggestion of an increase in puretone thresholds during service by virtue of puretone thresholds at the 3000 Hertz (a frequency not tested at enlistment) being 20 decibels (exceeding any puretone thresholds noted on induction) at separation.  As the opinion provided does not account for these apparent puretone increase, it is inadequate.

The record contains a single September 2009 record of a VA audiology consult.  Records of any other postservice VA evaluations for hearing loss may contain pertinent information, are constructively of record, and must be secured. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure complete copies all records of VA evaluations or treatment (that are not already in the record) the Veteran has received for hearing loss.  

2.  Then, the AOJ should arrange for an audiological evaluation of the Veteran to determine the likely etiology of his hearing loss disability.  The examiner must review the entire record; if audiometry is deemed necessary for the opinion it must be completed.  Based on review of the record and examination of the Veteran, the examiner should opine whether it is at least as likely as not (a 50 percent or better probability) that his bilateral hearing loss is related to his service/ exposure to noise trauma therein.  In the explanation for the opinion the examiner should specifically discuss the significance (if any) of the differences in puretone thresholds noted on enlistment and those found on service separation examination.  
	
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


